ACCEPTED
                                                                                      01-16-00768-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                   5/24/2018 11:00 AM
                                                                                 CHRISTOPHER PRINE
                                                                                               CLERK

                            No. 01-16-00768-CR

                          In the Court of Appeals                     FILED IN
                                                               1st COURT OF APPEALS
                        For the First District of Texas            HOUSTON, TEXAS
                                 At Houston                    5/24/2018 11:00:14 AM
                                                               CHRISTOPHER A. PRINE
                                                                        Clerk
                           ♦

                                 No. 1487627
                          In the 337th District Court
                           Of Harris County, Texas

                           ♦

                             Ruben Lee Allen
                                 Appellant
                                    v.
                            The State of Texas
                                 Appellee

                       ♦
       State’s Motion for Leave to File Supplemental Brief
                       ♦

To the Honorable Court of Appeals:

      The State asks for leave to file a supplemental brief.

      In December 2017, the State has filed a motion for en banc

reconsideration in this case regarding this Court’s holding on court costs.

That motion is still pending.

      In April 2018, the State’s appellate counsel had oral argument before a

panel of the Fourteenth Court on an issue closely related to the relevant

issue in this case. As a result of that argument the State’s appellate counsel
conducted additional research into the original meaning of the Texas

constitution as it relates to court costs.

      The State believes that research — which is contained in the

supplemental brief, and which has now been submitted to two panels of the

Fourteenth Court — bears directly on an issue addressed by this Court on

original submission. The State believes it would be inappropriate to not

provide this Court with this research.

      The State’s supplemental brief contains 2,172 words. Adding this

amount to the State’s motion for rehearing (1,179 words) still leaves the

State well below the 4,500 words the Rules of Appellate Procedure allow for

motions for rehearing.



                                              Respectfully submitted,


                                             /s/ C.A. Morgan
                                             CLINT MORGAN
                                             Assistant District Attorney
                                             Harris County, Texas
                                             1301 Prairie, Suite 500
                                             Houston, Texas 77002
                                             713 274 5826
                                             morgan_clinton@dao.hctx.net
                                             TBC No. 24071454
                            Certificate of Service

      I certify that I have requested that efile.txcourts.gov electronically

serve a copy of this motion to:

      Nicholas Mensch
      nicholas.mensch@pdo.hctx.net


                                                 /s/ C.A. Morgan
                                                 CLINT MORGAN
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1301 Prairie, Suite 500
                                                 Houston, Texas 77002
                                                 713 274 5826
                                                 morgan_clinton@dao.hctx.net
                                                 TBC No. 24071454

Date: May 24, 2018